Per Curiam. Petitioner Richard Plugge, individually, and on behalf of Arkansas Farm Bureau and Arkansans for Representative Democracy, has filed an original action in this court pursuant to Amendment 7 to the Constitution of Arkansas. He seeks to strike a proposed initiated state constitutional amendment entitled “Arkansas Term Limitation Amendment” from the November 3, 1992, general election ballot. His complaint seeks to strike the proposed amendment on two counts: In the first count he alleges that the respondent Secretary of State has certified the proposed initiated amendment to appear on the general election ballot even though the final number of valid signatures on petitions for the proposed amendment has not been determined. He asks that, when the final number of valid signatures is determined, we grant either of two alternative forms of relief. He first asks that, if the respondent Secretary of State determines that there are not enough valid signatures to submit the proposed amendment to the voters, it be ordered struck from the ballot. Alternatively, he asks that if the respondent Secretary of State determines that there are sufficient signatures, he is entitled to contest the validity of those signatures. If this case reaches that stage, it may become necessary for this court to appoint a master to make findings of fact on each contested signature and then decide the issue. However, at this time this court cannot take any action on this count.  In his second count petitioner alleges that the proposed initiated amendment contains a false and misleading ballot title and therefore must be struck from the ballot. This second count can be decided before the election, and, since the general election is imminent, we order that this count be expedited for trial. The respondent Secretary of State will be given until 5 p.m., Wednesday, September 30, 1992, to file an answer to the second count. Also, any association that may have sponsored the proposed amendment will be allowed to intervene. Simultaneous briefs are ordered filed on those issues raised in this count of petitioners’ complaint by 5 p.m., Wednesday, October 7, 1992, and simultaneous reply briefs are ordered filed by 5 p.m., Friday, October 9, 1992. The Clerk of this court is directed to immediately notify the parties of this order.